Case 3:18-cr-30001-WGY Document 427-1 Filed 06/06/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )

) |

Vv. ) Criminal No. 18-30001-WGY
)
NIA MOORE-BUSH and )
DAPHNE MOORE, )
Defendants )
CERTIFICATION

The government has filed a notice of appeal of the district court’s (Young, J.)
June 3, 2019 Memorandum and Order (entered on the docket June 3, 2019) (Doc.
No. 416), and June 4, 2019 Amended Memorandum and Order (entered on the
docket June 4, 2019) (Doc. No. 422), allowing defendants’ motions to suppress
(Doc. Nos. 326 and 358) by suppressing evidence obtained directly from a pole
camera. Pursuant to 18 U.S.C. §3731, the United States Attorney hereby certifies to
the district court that the appeal is not taken for the purpose of delay and that the

evidence is a substantial proof of a fact material in the proceeding.

Respectfully submitted,

al >

ANDREW E. LELLING
United States Attorney

 
